Andrews, Judge.
Cobb County instituted condemnation proceedings to acquire property belonging to Princeton Associates for a road improvement project. The project required the construction of a raised concrete median to separate northbound and southbound lanes of traffic. The county paid $71,425 into the registry of the court, Princeton appealed the amount of the compensation and demanded a jury trial on the issue of damages. The case was tried and from the verdict for Princeton of $109,500, the county appeals.
1. In its first enumeration of error, the county claims that the trial court erred in overruling its motion in limine to exclude evidence of the impact of the raised median divider on the property as an item of compensable damage. The construction of the median prohibited customers from making left turns into and out of the property, as they were able to do before its construction. Princeton argued that because of the median, the lower level of the building, which had previously been rented as retail space, was only usable as office space.
At the outset, we note that in an action of this nature, the effect of the construction of a median on property is not an element of compensable damage. Clark v. Clayton County, 133 Ga. App. 171 (210 SE2d 335) (1974); Dougherty County v. Snelling, 132 Ga. App. 540 (208 SE2d 362) (1974); Hadwin v. Savannah, 221 Ga. 148 (143 SE2d 734) (1965). Princeton’s reliance on Circle K v. Dept. of Transp., 196 Ga. App. 616 (396 SE2d 522) (1990), in the instant context, therefore is misplaced.
Nonetheless, the trial court’s denial of the motion in limine did not constitute harmful error. The court held a hearing on the motion before the trial of the matter began. At that time, the court stated: “I will overrule his motion in limine. I’ll take another look at it if the evidence is offered.” Appellant does not enumerate as error any subsequent specific evidentiary rulings.
“This does not amount to an overruling of the motion. [Cits.]” Pirkle v. Hawley, 199 Ga. App. 371 (10) (405 SE2d 71) (1991). “The trial court has an absolute right to refuse to decide the admissibility of evidence, allegedly violative of some ordinary rule of evidence, prior to trial.” State v. Johnston, 249 Ga. 413 (3) (291 SE2d 543) (1982); see also Morris v. Southern Bell Tel. &c. Co., 180 Ga. App. 145 (1) (348 SE2d 573) (1986); see generally Rich v. State, 254 Ga. 11, 14 (1) (325 SE2d 761) (1985). Accordingly, we find no error.
2. In its second enumeration, the county argues that the trial court erred in failing to direct a verdict in favor of appellant on the issue of consequential damages. Our review of the record shows that appellant’s own expert testified regarding consequential damages. See *73generally OCGA §§ 32-3-16 (b) (2); 22-2-109 (c); 22-2-137 (c). “ ‘One cannot complain of a judgment, order, or ruling that his own procedure or conduct aided in causing.’ [Cits.]” Stephenson v. Wildwood Farms, 194 Ga. App. 728, 729 (2) (391 SE2d 706) (1990). Accordingly, there was no error in the trial court’s denial of the motion for directed verdict.

Judgment affirmed.


Birdsong, P. J., concurs. Beasley, J., concurs specially.